OFFICE OF TNE ATTORNEY    GENERAL   OF TEXAS
                                  AU8YlN

o-     c. MANN
.-Q-
_’   -




         Honorable Ueorgo C. Botta, Page S


              oanplotln8 the rooord   of   mah   rorrioo   when BOO-
              la a u yor required in the latabllabnont of olafma
              and aooo8auy lor~loo status, In either the World
              War, the Swish-lunorloa Vu, or u3y o th e l  r otIyo
              SOTY~OO,  whore auoh aonlao was rendered, and where
              the poraon would, oa proper proof, be entitled    to
              oonpaaaation, Iaaurenoo, or m      other forr oi ldp
              w3t0a aottlemont for loryloe ronaoroa to th0 United
              States Govo5nmentby mah ox-8erriae men. The
              County Clerk; Dlatrlot Clerk, or other offlolala
              issuing   auoh oortl~Iaatoa for aortitlod oapioa of
              lmstrumoata, ahnll not be liable ror any aottlo-
              rent for uy ouch roduatlon, ana t&6 88mo ahall
              not Be 00w0a     ma roes oolloatod llna&ihar$Wble to
              auoh o?floo, 8ad abll fordsno put o? the mslmm
              fO.4 Oi ltldl  OtfiOO.  All o f th epr0Y14loM o r
              BootIon 1 baoot, mm1      Imro to the heirs at la
              ol 8uoh ox-aorrlao men, whore the QWO~ Is moo-
              laaary to latabllah the olaIm omanatIng through or.’
              under   lioh or-•u~Ioo nan~;:,
                   The portlaont pro~lalona of Sootloii1 oi.tho bill
         prorldo8 that all ooun* olerka who are r ulroa to Iaauo
         any rorpl0r ou~~~i~ae   or any 00fy or 05&X?        Inastrumonta
         noawauy   a6               8hall  asuo  soah   aortlffoatos and
         uk0ri40  out 'p
                       tied 0Zoi   of w   in4trw0ntn00oeauy       to
         prove any iaOt or oatablI8h anj 01al.mof auoh lx-s~r~I~o men,
         rroo or ohu%o . . .
                   ,ktIolo 6891, Beriaod Olrll Statutes, lQZ5, prorid.
         tii& eount~ olorka shall be the roooraora for thoirm8pootiro
         oountlosena &tiolo 6bOO provides that the OOU!I~~olarka
         8hal.l&ye attested ooploa whenever a0rmnaod of all papers
         roaordod lithia offloo; and that he lhll roooivo for all
         mch OOpi.1, auoh fooe a8 8ay be pTOYidOa w law.
                   It Ia obvious that the Le&alaturo uaod the word
         *roqulrodRin the *on80 or that which is d9ma0a     84 l aoooa-
         0ar-yroqulremont. traderthe provision of .ArtIalo 4606, Bo-
         yiaod Giril Eitatutea,192l5,it IS the auty 0t the olork to
         rooora til morrlago ~lloonaoa when Iaauod, in a roll-bound
         book kept for the purpose and after the 8olomaIution d the.
         marriage Ma the return ot the lioenso to th0 OOfJntrOlOrk
         with auoh iaot ondoraea thuooa, Itle further the duty at
         the olork to roaora auoh return. It oan thua be plaInl7
         aaon that a marriage 1100n00, being rooorad In the oountq
         olerk*a offioo la plainly such paper which the olerk is ro-
Honorable Qeorga 0; Botta, Ago   S


qulrod, under Artlolo 6600, to glvo ooritlfod eopioa or uhon
dtima0a  aam   the provIaIona thoroof.
          It la, thorotoro, the opinion a? this dopartmont
that 0ortiri0a ooploa 0r marriage oortIflaatoa or attoatoa
aopioa or the roooraoU mrrlago lloonso and return are with-
in the purview of.Houaa Bill 1004, 46th Loglalaturo, Regular
Soaalon, Aata or 1939.
                                            Yours very-truly


                                         (SIWED). lFm.J.R.king
                                                Rk 'hi&Z
                                                      -.


APPRovJm Am.   28, 19s9
(signma   aorala 0. Haan
ATl!ORBBIO~CFTlUAS



Amwvmr
0plaI0a a3mmIttoo
322      **